Citation Nr: 0519879	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  97-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether rating decisions denying service connection for 
PTSD, entered in June 1983, February 1986 and January 1991, 
involved clear and unmistakable error (CUE).

3.  Service connection for alcohol abuse as secondary to 
PTSD.

4.  Service connection for drug abuse as secondary to PTSD.

5.  Service connection for a personality disorder secondary 
to PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO), which denied the issues on appeal.  

In a September 2003 decision, the Board also denied the 
claims on appeal.  The appellant appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
The parties submitted a Joint Motion for Remand (Joint 
Motion) in February 2005.  By order dated that same month, 
the Court granted the Joint Motion and remanded the Board's 
decision for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion identifies several deficiencies in the 
Board's September 2003 decision.  

The Board provided inadequate reasons and bases for its 
denial of the veteran's CUE claims.  The Board failed to 
address whether there was CUE in the June 1983, February 1986 
or January 1991 rating decisions.  

In addition, the Joint Motion relates that the critical issue 
in the case is not the veteran's credibility but stressor 
verification, since the other criteria of 38 C.F.R. 
§ 3.304(f) appear to have been met.  The Board observes that 
in an August 2000 statement, the Department of the Navy, 
United States Marine Corps, Personnel Management and Support 
Branch, revealed that after a review of the RO's 
correspondence, the Navy had determined that the information 
received was insufficient for the purpose of conducting any 
meaningful research on the veteran's behalf due to a lack of 
specific combat incidents as recalled by the veteran.  
Anecdotal incidents, although they may be true, were 
indicated to be not researchable.

In June 2000, the RO contacted the veteran and requested more 
information regarding the veteran's alleged stressors in 
service.  A detailed report citing 23 alleged stressors in 
service was provided.  In an August 2000 response, the 
veteran reiterated many of his previous stressors in service.  
However, the veteran did not provide any meaningful 
information for VA to confirm his alleged stressors in 
service (for example, the names of servicemen killed, the 
units assigned during his alleged combat experiences, etc,).  
Additional information was obtained from the Department of 
the Navy in September 2000.  The veteran's stressors were not 
confirmed.

The Joint Motion also relates that some conclusions reached 
by the Board were not supported by adequate analyses.  In 
this regard, the Joint Motion discussed the phrase "negative 
stressor evidence" and addressed whether medical providers 
are capable of analyzing and "verifying" symptomatology for 
diagnostic purposes.  The Joint Motion also states that the 
Board cannot prognosticate as to the veteran's future 
truthfulness or analyze the credibility of statements not yet 
made.  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should forward the information 
provided by the veteran concerning the 
specific circumstances of the claimed 
stressors (which were summarized in the 
RO's June 2000 correspondence to the 
veteran and the veteran's August 2000 
response), and a copy of the service 
records documenting his assignments, to 
the Department of the Navy in an attempt 
to verify whether any of the locations 
where the veteran was stationed were 
attacked.  Positive and negative 
responses should be documented.

2.  The RO should forward information 
received in March 2003 from the veteran's 
friend, Mr. J.B., to the Department of 
the Navy, in an attempt to verify whether 
Mr. J.B. was stationed at the reported 
locations in Vietnam when the claimed 
stressor events occurred.  If additional 
information is required from Mr. J.B. in 
order to facilitate the search, the RO 
should request it from him. 

3.  If, and only if, a claimed stressor 
has been verified, the veteran should 
then be scheduled for a psychiatric 
examination by a fee-basis board-
certified psychiatrist. (An appropriate 
physican may be contacted locally or in 
Iowa City).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
offer an opinion as to the likelihood 
that PTSD or other current psychiatric 
pathology is related to the verified 
stressor(s) or otherwise to the veteran's 
period of military service. 
A detailed rationale for all opinions 
expressed should be furnished.  

4.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD; service 
connection for alcohol abuse as secondary 
to PTSD; service connection for drug 
abuse as secondary to PTSD; service 
connection for a personality disorder 
secondary to PTSD; and whether rating 
decisions denying service connection for 
PTSD, entered in June 1983, February 1986 
and January 1991, involved CUE.  If any 
of the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


